Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendments filed 4 January 2021 have been fully considered, but are moot in view of a new rejection.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  each claim depends from a now cancelled claim. For purposes of the rejection, each claim will now depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015.0103014) in view of Han (US 2016.0342258) in further view of Klein (US 219.0064938).
Regarding claim 1, Kim disclose:
a processor; a primary display; a secondary display; the processor, cause the IHS to: detect a posture of the IHS; in response to a tablet posture, maintain the IHS in direct mode; and in response to a laptop posture, switch the IHS to pointer mode (see Fig. 13-14, 34; [0269-0279, 0281]; processor 131; memory 135/137; primary display 4, secondary display 2; angle (posture) of hinge 185 detected in response to table posture (Fig. 14); HIS in direct mode (e.g., secondary display active for inputs) posture of hinge (Fig. 13) detected allows both first and second display active like in a laptop to work in conjunction with each other).
Han disclose:
An Information Handling System (IHS), comprising: a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: process a first input received via a secondary display in direct mode, at least in part, by producing or modifying an image on the secondary display; process a first input received via a secondary display, at least in part, by producing or modifying an image on a primary display at a display location that corresponds to a contact location of the first input; in response to an event in the laptop posture switch the HIS to direct mode (see Fig. 1-7, 9; [0025-0026, 0028, 0058-0059]; processor 230/904; memory 232/906-912; instructions to carry out device operations; secondary display 110/930 in direct (touch) mode operates as conventional touch screen (e.g., modifying image) displayed on 110/930. Where event is touching of switch between direct (touch screen) and mouse modes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the known techniques of Han to that of Kim, to predictably  provide event detection that allows user greater control of display input operation in a multiple display setting ([0022]). 
Kim and Han are not explicit as to, but Klein disclose:
automatically change a display setting of the secondary display based on the selected mode (see [0042, 0044]; environmental conditions (e.g., hinge angle between two displays (see Kim for two display detected orientation to select mode) to change display setting (e.g., text size, palm rejection/dead space). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the known techniques of Klein to that of Kim and Han to predictably provide accuracy of touch entries based on likely 0position of palms during data entry ([0044]). 
Regarding claim 8, the rejection of claim 1 is incorporated herein. Klein further disclose:
display setting comprises a palm rejection setting (see [0042, 0044]). 
Regarding claim 9, the rejection of claim 1 is incorporated herein. Han further disclose:
the secondary display is integrated into the IHS, and wherein the primary display comprises an external monitor (see Fig. 1). 
Regarding claim 19, claim 19 is rejected under the same rationale as claim 1, where in the ‘tablet mode’ only one display is operable through direct touch, and in the ‘laptop mode’ two displays work in conjunction with each other for display input manipulation from one screen to the other, where each mode is based on posture/hinge position. 
Regarding claim 20, the rejection of claim 19 is incorporated herein. Han further disclose:
 the first and second inputs are received via a touchscreen or digitizer built into the secondary display (see Fig. 1-7, 9; [0025-0026, 0028, 0058-0059])

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han and Klein in view of Willrich (US 2006.0183505). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Han is not explicit as to, but Willrich disclose:
the program instructions, upon execution by the processor, further cause the IHS to detect the event in response to actuation of a switch on a stylus (see [0033]; switch on stylus 213 to communicate to HIS can be programmed to perform any deice functions (e.g., mode switch of Han). 
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Willrich to Kim, Han, and Klein to predictably increase device versatility and use4r control, with programmable switch easily accessible to user on stylus ([0033]). 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han and Klein in view of Grossman (US 2012.0169622). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. Han is not explicit as to, but Grossman disclose:
the event comprises a two-finger gesture, and wherein the program instructions, upon execution by the processor, further cause the IHS to increase a cursor speed in response to the event (see [0075]; two finger touch even which also controls, in addition to mode switch input of Han via touch input, cursor speed). 
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Grossman to Kim, Han, and Klein to predictably enhance device versatility and user interactivity by providing multifunctional touch input ([0075]).

Claims 4-5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han and Klein in view of Van Der (US 2011.0047459).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Kim, Han, and Klein are not explicit as to, but Van Der disclose:
the event comprises a flick gesture  (see Fig. 16, 17; [0069]; flick gesture 46 to right, software button 42 modifying imag4e 444 on primary display 12; based on contact of secondary display; see also Kim [0300], where flick is defined as a rapid dragging motion of input). 
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Van Der to Kim, Han and Klein to predictably provide accurate and swift manipulation and selection of desire content ([0003]).
Regarding claim 5, the rejection of claim 4 is incorporated herein. Van Der further disclose:
determine that content is selected prior to the event; and in response to the event, move the content between the primary and secondary displays (see Fig. 16, 17; [0069]; flick gesture 46 after touch selection of software button 42 moves content between primary and secondary displays). 
Regarding claims 14-15, claims 14-15 are rejected under the same rationale as claims 1 and 4, and claim 1, respectively.
Regarding claim 16, the rejection of claim 14 is incorporated herein. Han further disclose:
in response to the content or other content being flicked from the primary display to the secondary display, processing a third input received via the touchscreen or digitizer of the secondary display in direct mode (see Fig. 1-7, 9; [0025-0026, 0028, 0058-0059]; where third input is deactivation of mouse mode, into direct mode; see Van Der Fig 23 for ‘flicking’ content from primary to secondary display). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han and Klein in view of Lesniak (US 2006.0187427).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kim, Han, Klein and Van Der are not explicit as to, but Lesniak disclose:
the display setting comprises a brightness setting (see [0079] brightness setting is controlled based on detected angles between the displays). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the known techniques of Lesniak to Kim, Han and Klein to predictably optimize the image for the user based on the angle between the two displays ([0079])

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han and Klein in view of Kim’014 (US 2015.0103014).
Regarding claim 10, the rejection of claim 1 is incorporated herein. Han is not explicit as to, but Kim’014 disclose:
the primary display is coupled to the secondary display via a hinge (see Fig. 13-15; [0271-0281]; hinge 185). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the known techniques of Kim’015 to Kim, Han and Klein to predictably allow for activations of various modes of apparatus based on relationship between display devices ([0271]).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Kim’014 further disclose:
upon execution by the processor, further cause the IHS to detect the event in response to a change in an angle of the hinge (see Fig. 13-15; [0271-0281]; where multi-display apparatus chooses HIS to allow displays to work in conjunction with each other based on change of angle, thus allowing detection of event (Han’s mode change for multi display/touch input).

Claims 12-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Han and Klein in view of Van der and Kozloski (US 2010.0083122).
Regarding claim 12, the rejection of claim 1 is incorporated herein. While Han explicitly provides a space for mouse inputs at 240, it is not explicit as to 240 being a trackpad, however Van der at Fig. 6, [0060] provides a virtual trackpad)
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Van Der to Han to predictably provide an accurate and familiar trackpad, virtually on the touch display. 
Han and Van Der are not explicit as to, but Kozloski disclose:
display a trackpad on the secondary display; and in response to a touch event detected on a top section of the trackpad, transport a cursor from the secondary display to the primary display (see [abstract, 0019]; programmable switch (e.g., track pad of  Van Der) for click inputs (e.g., left/top) allowing for cursor movement between multiple displays based on some “type of input device” causing cursor movement ton display. 
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Kozloski to Kim, Han, Klein, and Van Der to predictably allow for seamless transition between multiple displays of the cursor, back and forth as desired.
Regarding claim 13, the rejection of claim 1 is incorporated herein. While Han explicitly provides a space for mouse inputs at 240, it is not explicit as to 240 being a trackpad, however Van der at Fig. 6, [0060] provides a virtual trackpad)
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Van Der to Han to predictably provide an accurate and familiar trackpad, virtually on the touch display. 
Han and Van der are not explicit as to, but Kozloski disclose:
display a trackpad on the secondary display; and in response to a touch event detected on a bottom section of the trackpad, transport a cursor from the secondary display to the primary display (see [abstract, 0019]; programmable switch (e.g., track pad of  Van Der) for click inputs (e.g., right/bottom) allowing for cursor movement between multiple displays based on some “type of input device” causing cursor movement ton display. 
Therefore, at the time of applicant’s filing, it would be obvious to one of ordinary skill in the art to combine the known teachings of Kozloski to Kim, Han, Klein, and Van Der to predictably allow for seamless transition between multiple displays of the cursor, back and forth as desired.
Regarding claims 17-18, claims 17-18 are rejected under the same rationale as claims 12-13, respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621